Citation Nr: 1626569	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis with degenerative changes to the metatarsals.  

2.  Entitlement to an initial compensable evaluation for service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1985 through September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision granted service connection for bilateral plantar fasciitis with a 10 percent initial evaluation and bilateral pes planus with a noncompensable initial evaluation.  

The Board remanded this case in July 2015 for a more current VA examination, and the case has returned for further review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the Agency of Original Jurisdiction (AOJ) considered all evidence of record in the November 2015 supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Records from the Gainesville VA Medical Center (VAMC), Lake City VAMC, and Tallahassee VA Outpatient Clinic (OPC) during the appellate period are available in the electronic claims file.  However, the Veteran has also reported treatment for his feet prior to his May 2009 claim for service connection at the Lake City VAMC in March 2009 and Tallahassee OPC in April 2009 on a June 2009 VA form 21-4142.  Additionally, the RO indicated their review of records from the Gainesville VAMC for treatment from December 2003 through September 2009 in the October 2009 rating decision on appeal.  The RO noted that such treatment records reflect that the Veteran was treated for bilateral foot pain.  Those records do not appear in either Virtual VA or VBMS.  Therefore, there appear to be further outstanding VA treatment records.  

In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain those outstanding treatment records from the North Florida/South Georgia VA Healthcare System, including the Gainesville VAMC, Lake City VAMC, and Tallahassee OPC.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history."); see also 38 C.F.R. § 4.1 (2015).  While on remand, the AOJ should also obtain the most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records from the North Florida/South Georgia VA Healthcare System, including the Gainesville VAMC for treatment from December 2003 through September 2009, the Lake City VAMC for treatment in March 2009, the Tallahassee OPC in April 2009, and any treatment since April 2015.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

